



COURT OF APPEAL FOR ONTARIO

CITATION: Daoust-Crochetiere v. Ontario (Natural Resources), 2015 ONCA 68

DATE: 20150202

DOCKET: C58577

Strathy C.J.O., Feldman and Lauwers JJ.A.

BETWEEN

Jason Daoust-Crochetiere

Plaintiff (Appellant)

and

Her Majesty the Queen in Right of the Province of
    Ontario as represented by the Minister of Natural Resources for the Province of
    Ontario

Defendant (Respondent)

Andrew Kerr, for the appellant

Thomasina Dumonceau, for the respondent

Heard: Submissions in writing as to costs.

COSTS ENDORSEMENT

[1]

Having reviewed the written submissions of the respondent, we order costs
    payable to the respondent in the amount of $2,500.00, inclusive of
    disbursements and all appliance taxes.

G.R. Strathy C.J.O.

K. Feldman J.A.

P. Lauwers J.A.


